THEA'ITORNEYGENERAL
                         OF TEXAS
 GROVER SEIJJiFE           AUSTIN aa,-
 -N
*-IToRNEY GI3NnmzAl.



    Honorable Bert Ford, Administrator
    Texas Liquor Control Board
    P.O. ~0~~56 -'
    Austin 1, Texas
    Dear Sir:                 Opinion No. O-7477
                              Re: Under the given facts is the
                                   applicant entitled to a package
                                   store permit at a certain loca-
                                   tion?
            This acknowledges,receipt of gcur letter of recent date
    which reads:
            "Yai will find attached a copy of a letter
        and a~diagram from Ron: T. A. Hicks, City Attorney,
        of Wichita Falls, which is self-explanatory.
             "I. J,iWolfson seeks a Package Store Permit
        fotia lbcation leas than 300 feet-.frorn7213 Ohio
        Avenue; which is the entrance to a building where
        the rear portion of the second story of said buFld-
        ing is used by a mission, which is more than 300
        feet from the main door of the premfses for which
        a Package Store Permit Is sought.
            "Under the circumstances, Is I. J. Wolfson
        entitled to a Package Store Permit?"'
              Mri,T. A. Hicks letter of October 25, 1946, to you
    reads :
            "I have your letter of October 24, 1946 con-
        ceriiingSection 25A, Page 25, Article 1 of the
        Texas Liquor Control Act, also the Attorney Gen-
        eral's.opFnlon of March 19, 1940.
              "I~~donot believe the oplnLon answers our.
        question. I. J. Wolfson desires to open a'Package
        Sttbreat 513 8th Street, as yotiwill~note by the
        =P.     The Chapel we refer to/is located In a bulld-
        ing 7213 Ohio Avenue being the entrance to a 2-story
        building.    The religious organization as shown by
        the map enclosed in our former letter is on the second
Honorable Bert Ford,   page 2       o-7477


    floor and In the rear of the building. From the
    entrance at 7213 Ohlo Avenue leading up a stair
    way to the second floor and down the hall to the
    door in which the Mission Is located is some 73
    feet. This door and entrance to the Chapel is
    over 300 feet away, so that would place the Mission
    more than 300 feet from 513 8th Street, so keep
    In mind that no portion of the Chapel is on the
    lower floor.
        "We conceed that from 513 8th Street to'the
    opening door of 7213 Ohio Avenue is less than 300
    feet, by measuring up stairs and back to the rear
    of the building on the second floor the Chapel is
    located more than 300 feet from 513 8th Street.
        "For instance Is the front door to any buildirig
    regardless of its height and size the controlling.
    factor? For example in your City from some point,
    a package store was within 252 feet of the Little-
    field Building; say its front door, but up on the
    10th story some religious organization rented rooms
    for a Mission ana by measurements it would be more
    than 300 feet to their particular location. Would
    the front door of the Littlefield Building be the
    controlling factor in'aenying a Package Store Permit
    or would-it be the distance from the door of the
    office space used by the Mission?"
        In the recent case of Stubbs v. Texas Liquor Control
Board, 166 S.W. (2d) 178, error refused, the Court of Civil
Appeals quoted with approval the following language of 15 R.C.L.
372-373:
        "In applying the prohibition against sales
    near churches, great~llberalltg is exercised . . .
    Any structure used principally for religious wor-
    8hiD and Bible study Is Included (within the mean-
    ing of a church building) although some of its
    rooms may be used by socletles incidental to the
    church. D . -' (Words In parentheses and emphasis
    added).
        Thus, the question here presented is not one of measure-
ment but is rather a question as to whether or not the building
In which the Mission Chapel is located Is used principally for
religious worship. Such question Is not for this department to
pass upon.
        FOP your information, however, we cite 30 American Jur-
isprudence 437:
Honorable Bert Ford, page 3          o-7477


         "However, the restraint (against liquor sales
    near churches) is usually held not to apply to
    places used occasionally for preaching . . . or a
    building occasionally used for entertainments for
    the benefit of a church, or to one used by an un-
    organized body as a mission for Bible study and
    meetings, partlcularls when most of the building
    is used for residential and commercial purposes."
    (Words in parentheses and emphasis added).

        See also George et al v. Board of Excise of City of
Elizabeth, 63 A. 870, affirmed in 67 A. 599.
        It Fs, therefore, the opinion of this department that:
        (1) If the building in question Is used principally
for purposes of religious worshlp, then I. J. Wolfson Is not
entitled to a package store permit at 513 8th Street.
        (2) If sala building Is not used principally for pur-
poses of religious worship, then I. J. Wolfson Is entitled to
a package store permit at 513 8th Street.
       We trust that the foregoing fully answers your question.
                              Yours very truly
                            ATTORNEY GENERAL
                                         .~ OF TEXAS
                              By s/Wllllam E. Stapp
                                   WilllainE. Stapp
                                   Assistant



APPROm   NOV 15, 1946
s/Grover Sellers
ATTORNEY GENERAL OF TEXAS
Approved Opinion Committee By s/BWB Chairman